Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 November 2021.
Claims 1-20 are currently pending in the present application.  Claims 1-11 are original and claims 12-20 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2020 and 25 March 2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2012/0217514) in view of Morita (US 2013/0321727).
Re: claim 1, Joo discloses a first substrate 300 and second substrate 400 facing each other (Fig. 3); a liquid crystal layer 500 disposed between the first substrate and the second substrate (Fig. 3); a transistor SW1 disposed on the first substrate (Fig. 3); a pixel electrode PE1, PE2 electrically connected to the transistor (Fig. 2; para. 67); and a protrusion SL, SLP, SE disposed on the pixel electrode (Fig. 2), the protrusion protruding toward the liquid crystal layer (Fig. 3), wherein the pixel electrode comprises a plurality of unit electrodes electrically connected to each other (Fig. 2), and wherein the protrusion comprises a first portion (Fig. 4A, the upper electrode SE) extending along and overlapping a boundary between adjacent unit electrodes of the plurality of unit electrodes (Figs. 2, 4A).

Morita discloses that each of the unit electrodes PE, PA, PB comprises a cross-shaped stem (Fig. 6).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the unit electrodes comprise a cross-shaped stem, as disclosed by Morita, in the device disclosed by Joo for the purpose of giving liquid crystal molecules disposed proximate to the pixel electrode a desired pre-tilt. By having a pre-tilt, the modulation speed of the liquid crystals increases, thereby improving the sharpness of the displayed image and reducing after image sticking.
Re: claim 2, Joo and Morita disclose the limitations of claim 1, and Joo further discloses a gate line GL1-GL4 extending in a first direction (Fig. 2, x-axis direction); and a data line DL1, DL2 extending in a second direction crossing the first direction (Fig. 2, y-axis direction), wherein the transistor is electrically connected to the gate line and the data line (Fig. 2), and wherein the protrusion further comprises a second portion SL extending in the first direction (Fig. 4A), and a third portion (Fig. 4A, the lower electrode SE) extending in the second direction.
Re: claim 3, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that at least one of the second portion or the third portion has an opening (Figs. 2, 4A, where openings are disposed at each of the four corners of the pixel).

Re: claim 5, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that an end of the second portion and an end of the third portion are separated from and oppose each other with the opening therebetween (Fig. 4A, where the opening is between the fully depicted pixel and the pixel disposed above it).
Re: claim 6, Joo and Morita disclose the limitations of claim 5 and Joo further discloses that the opening is disposed at a corner of the pixel electrode PE, PE1, PE2 (Figs. 2, 4A).
Re: claim 7, Joo and Morita disclose the limitations of claim 2 and Morita discloses that the second portion (Fig. 6, the horizontally extending portion SE1 of protrusion SE) overlaps the gate line (overlap disclosed in Fig. 6) and Joo discloses that the third portion (Fig. 4A, the lower electrode SE) overlaps the data line DL (Figs. 2, 4A).
Re: claim 8, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that a length of the pixel electrode PE, PE1, PE2 in the first direction is different from a length of the pixel electrode in the second direction (Fig. 2, where the length in the first direction is less than the length in the second direction).
Re: claim 9, Joo and Morita disclose the limitations of claim 8, and Joo further discloses that a length of the second portion SL overlapping one pixel PX is different from a length of the third portion (Fig. 4A, lower electrode SE) overlapping the pixel (Figs. 2, 4A).
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo, in view of Morita and Nishizawa (US 2009/0015747).
Re: claim 11, Joo and Morita disclose the limitations of claim 1; however, neither reference explicitly discloses that the liquid crystal display has a curved shape.
Nishizawa discloses that the liquid crystal display 10 has a curved shape (Figs. 3, 9).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the liquid crystal display have a curved shape, as disclosed by Nishizawa, in the device disclosed by Joo and Morita for the purpose of improving the viewing angle and image legibility of the display device (see Nishizawa paras. 7, 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/Primary Examiner, Art Unit 2871